PER CURIAM.
Motion to quash a writ of certiorari sued out to review a personal property tax judgment of the district court of Ramsey county.
Heretofore the procedure laid down by statute for the review of judgments in real estate tax proceedings has by analogy been applied to personal property tax judgments, though there was no statute expressly authorizing it. Formerly, our statutes provided for the review of real estate tax judgments upon certification from the trial court, and the same procedure was applied to personal tax judgments. State v. Faribault Waterworks Co., 65 Minn. 345, 68 N. W. 35; County of Washington v. German-American Bank, 28 Minn. 360, 10 N. W. 21; State v. Jones, 24 Minn. 86. But the statute authorizing that form of review has been repealed (State v. Lockhart, 89 Minn. 121, 94 N. W. 168; State v. Griffith, 92 Minn. 1, 98 N. W. 1023),and the remedy by appeal substituted (Laws 1902, p. 13, c. 2, § 19). No reason occurs to us why the rule heretofore followed should not be applied to the present statute; and without discussion of the question we hold that certiorari will not lie to review personal property tax judgments, and that the proper remedy is by appeal, as provided by statute for the review of real estate tax judgments.
Writ quashed.